Citation Nr: 0610033	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-38 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1952 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2002 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he developed hearing loss and PTSD 
as a result of his experiences in Korea.  He asserted in a 
written statement dated in May 2002 that he was assigned to 
the 45th Infantry Division, Battery D anti aircraft artillery 
unit which was constantly under fire from the period of 
October 1952 to July 1953.  The veteran presented testimony 
during a hearing held before the undersigned Veterans Law 
Judge in September 2005 in which he recounted being exposed 
to loud noise and combat stressors.  The veteran also 
presented a list of casualties from the 145th AAA AW Bn, 45th 
Infantry Division.   

The veteran's DD 214 confirms that the veteran had service in 
Korea.  Significantly, however, the service personnel records 
which are contained in the veteran's claims file do not 
contain any references to the unit (or units) noted above.  
The DD 214 indicates that the veteran's most significant duty 
assignment was to the 114th Co., 2nd Bn, 2nd Stu Regt.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c).  In 
order to properly consider the issues on appeal, the Board 
concludes that additional development is required with 
respect to the verification of the veteran's correct unit of 
assignment during his Korean service.  This development is 
relevant to both the claimed hearing loss due to artillery 
noise, and the claimed PTSD stressors.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Therefore, if any 
additional service records are developed showing noise 
exposure during service or exposure to combat stressors, the 
veteran should be afforded VA hearing loss examination and a 
VA PTSD examination to determine whether he developed the 
claimed disabilities as a result of such exposures.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran submit any additional service 
records which he may have showing that he 
had service with a unit other than the 
one noted on his DD 214.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request that the sick reports, morning 
reports, and rosters be investigated for 
any additional records which might 
contain information regarding the 
veteran's unit of assignment during the 
period from October 1952 to July 1953.  
The RO should specifically request a 
search of records from both the unit 
shown on the veteran's DD 214 (114th Co., 
2nd Bn, 2nd Stu Regt) as well as the from 
the anti-aircraft artillery unit reported 
by the veteran in his written statements.  
All efforts to obtain such records should 
be documented in the claims folder.

3.  Once the veteran's correct unit has 
been determined, the RO should prepare a 
letter asking the U. S. Army and Joint 
Service Records Research Center (JSRRC) 
to provide any available information that 
might corroborate the veteran's alleged 
stressors in service.  Any available unit 
histories should be obtained.  

4.  If there is at least one objectively 
confirmed stressor (or sufficient 
evidence of a combat such that a stressor 
does not need to be independently 
verified), schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
If so, the examiner is asked to also 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater probability) related 
to the veteran's military service - and, 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

5.  If any service records are obtained 
which verify that the veteran was 
assigned to an artillery or antiaircraft 
unit or was otherwise exposed to acoustic 
trauma, then the veteran should be 
afforded a VA hearing loss examination to 
determine the severity and etiology of 
any hearing loss disability which the 
veteran may currently have.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorder, 
including the veteran's own account of 
the nature of his claimed hearing loss 
disability.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found hearing loss 
disability was caused or aggravated by 
exposure to noise during service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability). 

6.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


